Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communication(s) filed 05/16/2022. There are a total of 20 claims pending in the application. Claims 1, 9, and 17 have been amended, no claims have added or canceled.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 09/08/2020.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. “Cho” (US  2019/0146910 A1) in view Miura “Miura” (US 2020/0301847 A1).
2.	 In regard to claim 1 Cho teaches:
“A memory system (e.g. ¶ 0034, Fig 1, data storage device 10), comprising: a memory device (e.g. ¶ 0034, Fig 1, non-volatile memory device 100) including a plurality of non-volatile memory cells;” (e.g. ¶ 0035, non-volatile memory device 100 may include a memory cell array. The memory cell array may include memory cells).
“and a controller configured to program data input from an external device in the memory device (e.g. ¶ 0048, The address buffer AB may be configured to store an address provided along with a program request of the host device), generate a map data item corresponding to the data,” (e.g. Abstract; ¶ 0039, Fig. 2, address mapping table AMT). L2P mapping table represents map data table.
 “wherein a timing of updating first map data stored in the memory device based on the second map data is determined according to whether the second map data is compressed or not.” (e.g. ¶ 0040, the updating time of the L2P entry in the address mapping table AMT may not be restricted at a specific time). P2L mapping table represents the second map table. Cho teaches when address buffer is full of P2L entries (not having empty space), the address mapping is updated. However, Cho does not appear to expressly teach while:
Miura discloses: “perform a compression operation on second map data when the second map data includes no empty area for the map data item, before the map data item is added to the second map data.” (e.g.  ¶ 0107, A lower part of FIG. 7 illustrates the compressed address translation data obtained by compressing the uncompressed address translation data by the encoder 202 … remaining 6-byte data portion subsequent with the significant data portion becomes a free area; ¶ 0059, the compressed L2P table cache 32 can store the compressed address translation data for logical-to-physical address translation corresponding to more logical addresses, in a little memory capacity; ¶ 0093) compressing uncompressed address translation data, generates substantial free area that can be used to store or cache more logical addresses or metadata.
Disclosures by Cho and Muira are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the data storage device and operating method taught by Cho to include generating additional free area by compressing L2P table taught by Muira.
The motivation for including (e.g., generating) the compressed L2P table as taught by paragraph [0203] of Muira is enhancing logical-to-physical address translation and improving the performance of SSD.
Therefore, it would have been obvious to combine teaching of Muira with Cho to obtain the invention as specified in the claim.
3.  In regard to claim 9 Cho teaches: 
A method for operating a memory system, the method comprising: programming data input from an external device in a memory device including a plurality of non-volatile memory cells;” (e.g. ¶ 0048, The address buffer AB may be configured to store an address provided along with a program request of the host device; ¶ 0035, non-volatile memory device 100 may include a memory cell array. The memory cell array may include memory cells). 
“generating a map data item corresponding to the data;” (e.g. Abstract; ¶ 0039, Fig. 2, address mapping table AMT). L2P mapping table represents map data table. 
“wherein a timing of updating first map data stored in the memory device based on the second map data is determined according to whether the second map data is compressed or not.” (e.g. ¶ 0040, the updating time of the L2P entry in the address mapping table AMT may not be restricted at a specific time). P2L mapping table represents the second map table. Cho teaches when address buffer is full of P2L entries (not having empty space), the address mapping is updated. However, Cho does not appear to expressly teach while: 
Muira discloses: “compressing second map data when the second map data includes no empty area for the map data item before the map data item is added to the second map data.” (e.g.  ¶ 0107, A lower part of FIG. 7 illustrates the compressed address translation data obtained by compressing the uncompressed address translation data by the encoder 202 … remaining 6-byte data portion subsequent with the significant data portion becomes a free area; ¶ 0059, the compressed L2P table cache 32 can store the compressed address translation data for logical-to-physical address translation corresponding to more logical addresses, in a little memory capacity; ¶ 0093) compressing uncompressed address translation data, generates substantial free area that can be used to store or cache more logical addresses or metadata. The motivation for combining is based on the same rational presented for the rejection of the independent claim 1.
4.  In regard to claim 17 Cho teaches: 
“A controller (e.g., controller 200 in Fig. 1) which controls first map information and second map information used to associate different addresses with each other to engage plural devices that use different address systems (e.g. ¶ 0048, The address buffer AB may be configured to store an address provided along with a program request of the host device; ¶ 0055), the controller is configured to: program data input from an external device in a memory device including a plurality of non-volatile memory cells;” (e.g. ¶ 0048, The address buffer AB may be configured to store an address provided along with a program request of the host device; ¶ 0035, non-volatile memory device 100 may include a memory cell array. The memory cell array may include memory cells).
“generate a map data item corresponding to the data;” (e.g. Abstract; ¶ 0039, Fig. 2, address mapping table AMT). L2P mapping table represents map data table.
“and update first map data stored in the memory device based on the second map data, according to whether the second map data is compressed or not.” (e.g. ¶ 0040, the updating time of the L2P entry in the address mapping table AMT may not be restricted at a specific time). P2L mapping table represents the second map table. Cho teaches when address buffer is full of P2L entries (not having empty space), the address mapping is updated. However, Cho does not appear to expressly teach while:
Muira discloses: “compress second map data when the second map data includes no empty area for the map data item before the map data item is added to the second mapping data;” (e.g.  ¶ 0107, A lower part of FIG. 7 illustrates the compressed address translation data obtained by compressing the uncompressed address translation data by the encoder 202 … remaining 6-byte data portion subsequent with the significant data portion becomes a free area; ¶ 0059, the compressed L2P table cache 32 can store the compressed address translation data for logical-to-physical address translation corresponding to more logical addresses, in a little memory capacity; ¶ 0093) compressing uncompressed address translation data, generates substantial free area that can be used to store or cache more logical addresses or metadata. The motivation for combining is based on the same rational presented for the rejection of the independent claim 1.
5. 	In regard to claims 2, 10 and 18 Muira further teaches: 
“wherein, when the second map data includes an empty area for the map data item, the controller adds the map data item to the second map data, and performs no compression operation on the second map data.” (e.g. ¶¶ 0059, 0093, 0107; Figs. 7, 14, and 18 and the corresponding text description).
6. 	In regard to claims 3, 11 and 19 Cho further teaches: 
“wherein the controller is configured to, when the second map data fully filled with map data items is not compressed through the compression operation, update the first map data based on the second map data, either generate new second map data or reset the second map data, and add the map data item to the new second map data or the reset second map data.” (e.g. ¶ 0060, the address buffer AB of the random-access memory 230 becomes full of P2L entries … the processor 200 may then perform a map update).
7. 	In regard to claims 4, 12 and 20 Muira further teaches: 
 “changing an identifier indicating a data structure of the second map data based on whether the second map data is compressed;” (e.g. ¶ 0095, compressed address translation data is stored in one of the entries of the compressed L2P table cache 32 together with the metadata indicative of a part of the contents of the original address translation data). 
“and adding the map data item to an empty area of the second map data.” (e.g. ¶¶ 0059, 0093, 0107; Figs. 7, 14, and 18 and the corresponding text description).
8. 	In regard to claims 8 and 16 Cho further teaches: 
“wherein the controller is configured to compress the second map data multiple times, and the controller is configured not to compress a map data item which has been previously compressed in the second map data.” (e.g., Figs. 2 and 4, ¶¶ 0039 and 0054, For example, a bit ‘1’ may indicate that a map segment is compressible and a bit ‘0’ may indicate that a map segment is not compressible). Fig. 2 of Cho shows an address mapping table with a plurality segment S0 – Sn. Each segment comprises a logical block addresses (LBAs) and the corresponding physical block addresses (PBAs) or L2P entries. Fig. 4 shows a map segments meta-data information table, which include a plurality segments compressible (e.g. indicated by “1”) or not compressible (e.g. indicated by “0”). Thus, a segment with a “0” indicator is not compressed. The table compressed multiple times because contains multiple segments with a “1” indicators that are compressed.     

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Muira as applied to claims 1 and 9 above, and further in view of Palmer “Palmer” (US 2021/0294752 A1).

9. 	In regard to claims 5 and 13 Cho further teaches:
 “wherein the second map data includes at least some map data items (e.g., S1 segment in SMT shown in Fig. 2), each map data item associating each physical address with each logical address (e.g., each segment S1 comprises a plurality of  L2P entries), on which the compression operation is performed (e.g., Fig. 4, ¶ 00 54, a bit ‘1’ may indicate that a map segment is compressible), and the second map data includes at least one map data item after the second map data is compressed, (e.g., Fig. 4, ¶ 00 54). The SMT table shown in Fig. 4 is map table comprising compressible L2P and not compressible L2P with corresponding compression indicator. After compression the mapping table SMT includes at least one L2P entry. However, Cho in view of Muira do not appear to expressly teach while Palmer discloses:
Palmer discloses: “the at least one map data item including a start logical address of plural continuous logical addresses corresponding to the at least some map data items and a count value corresponding to the number of the plural continuous logical addresses.” (e.g., Abstract; Fig. 3, ¶ 00 53, (1) a starting logical address 308 to begin a write operation; (2) a length, which indicates number of logical addresses involved in the write operation).
Disclosures by Cho, Muira, and Palmer are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the data storage device and operating method taught by Cho to include generating additional free area by compressing L2P table taught by Muira; and furthermore, to include L2P compression of I/O request comprising a plurality of sequential logical addresses taught by Palmer.
The motivation for including (e.g., generating) the compressed L2P table as taught by paragraph [0203] of Muira is enhancing logical-to-physical address translation and improving the performance of SSD; furthermore, the motivation for including L2P compression of I/O request comprising a plurality of sequential logical addresses as taught by paragraph [0025] of Palmer is to maintain the compressed logical-to-physical table entirely in low-latency media (e.g., volatile main memory).
Therefore, it would have been obvious to combine teachings of Palmer and Muira with Cho to obtain the invention as specified in the claim.
10. 	In regard to claims 6 and 14 Palmer further teaches: 
“wherein the second map data is compressed when the at least some map data items correspond to sequential data items programmed in the memory device individually.” (e.g., ¶ 00 44, FIG. 2 is a flow diagram of an example method 200 to generate, maintain, and utilize a sequential write table and a compressed logical-to-physical table).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Muira as applied to claims 1 and 9 above, and further in view of Kolan et al. “Kolan” (US 2021/0248050 A1).
7. 	In regard to claims 7 and 15 Cho in view of Muira teach all limitations include in claims 1 and 9 but do not teach while Kolan discloses:
“wherein the second map data is stored in a volatile memory, and the controller is configured to allocate a preset size of the volatile memory for the second map data, wherein the preset size is fixed regardless of whether the second map data is compressed or not.” (e.g., ¶ 00 39, allocates that translation tables, the size of each such translation table) allocation address translation (e.g., mapping) table and a size associated with each of the translation table.
 Disclosures by Cho, Muira, and Kolan are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the data storage device and operating method taught by Cho to include generating additional free area by compressing L2P table; and furthermore, to include the allocation of a predetermined size to mapping table(s) taught by Kolan.
The motivation for including (e.g., generating) the compressed L2P table as taught by paragraph [0203] of Muira is enhancing logical-to-physical address translation and improving the performance of SSD; and furthermore, the motivation for including a predetermined size as taught by paragraph [0041] of Kolan is to prevent a processing entity to interfere with operation the other.
Therefore, it would have been obvious to combine teachings of Kolan and Muira with Cho to obtain the invention as specified in the claim.
Response to Remarks
	Applicant arguments have been fully considered and they have been persuasive. Therefore, the prior claim rejections are withdrawn. However, amendment has changed the scope of claims. The claims are being rejected on new ground of rejection.
Page 8-12 states that Ninose does not teach compressing that map data. In addition, the independent claims have been amended to recites:
“perform a compression operation on second map data when the second map data includes no empty area for the map data item, before the map data item is added to the second map data.”
The independent claims have now been rejected under 103 as being unpatentable over Cho in view Muira. As shown above, Muira discloses address translation data is compressed and the compressed address translation data stored in a compressed address translation cache. Muira further teaches the compression generates compressed data and substantial amount free area, which may use to store additional compressed data or metadata associated with compressed address translation data. Accordingly, the Examiner respectfully submits that Cho in view of Muira teach or render obvious all limitations including the above amended limitation(s) recited in the amended independent claims. In view of newly discovered prior arts, the objection of claims 5-8 and 13-16 have been withdrawn. The Examiner would apologize of this causes any inconvenience for applicant.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
August 23, 2022